DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10, 29, 31, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1.
Regarding claim 1, Kohli discloses a filter media, which reads on the claimed “filter media.”  See Kohli [0019].  
The filter media comprises a nanoweb layer, which reads on the “fine fiber layer.”  See Kohli [0019].  The nanoweb layer comprises a plurality of nanofibers produced by electrospinning.  Id. at [0043].  The nanofibers are spun from a polyamide.  Id. at [0017].  The reference says that polyamide 11 is a suitable polymer for forming the nanofibers.  Id. at [0027].
The filter media also comprises a substrate adjacent to the nanoweb layer.  See Kohli [0019], [0027].  The substrate reads on the claimed “support layer.”
Kohli differs from claim 1 because it is unclear if the electrospun nanofibers are manufactured from polyamide 11.  This is because [0027] says that polyamide 11 is a suitable polymer for electroblowing the nanofiber webs.  
But polyamide 11 is a suitable material for manufacturing the nanoweb, because [0027] says that polyamide 11 can be used to make the nanofibers.  And electrospinning is a suitable technique for making the nanofibers because [0043] says that the nanofibers can be produced by electrospinning.
Havel discloses a method of electrospinning nanofibers of polyamide-11.  See Havel [0002], [0017].  The nanofibers can be used in filters.  Id. at [0005].
It would have been obvious to use the method disclosed in Havel to electrospin the nanofibers in Kohli from polyamide 11.  This is because Kohli teaches that the nanofibers can be electrospun with polyamide 11 being a suitable material for the nanofibers.  And Havel teaches a method for electrospinning polyamide-11 nanofibers with the fibers being useful for filtration.   
Regarding claim 2, Kohli discloses a filter media, which reads on the claimed “filter media.”  See Kohli [0019].  
The filter media comprises a nanoweb layer, which reads on the “fine fiber layer.”  See Kohli [0019].  The nanoweb layer comprises a plurality of nanofibers produced by electrospinning.  Id. at [0043].  The nanofibers are spun from a polyamide.  Id. at [0017].  The reference says that polyamide 11 is a suitable polymer for forming the nanofibers.  Id. at [0027].
The filter media also comprises a substrate layer adjacent to the nanoweb layer.  See Kohli [0019], [0027].  The substrate reads on the claimed “support layer.”
The electrospun nanofibers have an average diameter of 50 to 1,000 nm.  See Kohli [0020].  This is within the claimed range of 10 nm to 1.5 microns.  
Kohli differs from claim 2 because it is unclear if the electrospun nanofibers are manufactured from polyamide 11.  This is because [0027] says that polyamide 11 is a suitable polymer for electroblowing the nanofiber webs.  
But polyamide 11 is a suitable material for manufacturing the nanoweb, because [0027] says that polyamide 11 can be used to make the nanofibers.  And electrospinning is a suitable technique for making the nanofibers because [0043] says that the nanofibers can be produced by electrospinning.
Havel discloses a method of electrospinning nanofibers of polyamide-11.  See Havel [0002], [0017].  The nanofibers can be used in filters.  Id. at [0005].
It would have been obvious to use the method disclosed in Havel to electrospin the nanofibers in Kohli from polyamide 11.  This is because Kohli teaches that the nanofibers can be electrospun with polyamide 11 being a suitable material for the nanofibers.  And Havel teaches a method for electrospinning polyamide-11 nanofibers with the fibers being useful for filtration.   
Regarding claim 6, the nanoweb of Kohli is hydrophobic because its fibers are made of polyamide-11.  Note that the Applicant’s disclosure acknowledges that polyamide 11 fibers are hydrophobic.  See Spec. filed May 27, 2020 (“Spec.”) p. 63, ll. 20–22.
Regarding claim 10, the substrate layer in Kohli can be manufactured from cellulosic fibers, synthetic fibers, glass fibers, and mixtures thereof.  Kohli [0034].
Regarding claim 29, the filter media of Kohli can be used in HVAC applications.  Kohli [0033].  Therefore, it would have been obvious for its filter media to be used with an HVAC component.
Regarding claim 31, Table 3 illustrates that the filter media in Kohli can have a pressure drop ranging between 248 to 330 Pa (0.248 to 0.330 kPa).  Kohli [0063].  
Regarding claim 32, Table 3 illustrates that Kohli’s filter media can have a permeability ranging from 39.4 to 69.2 L/dm2/min, which converts to 1.39 to 2.44 CFM.  Kohli [0050], [0063].  The prior art range of 1.39 to 2.44 CFM is within the claimed range of 0.1 to 300 CFM.
Regarding claim 39, the filter media in Kohli has a basis weight from 0.5 to 90 gsm.  See Kohli [0025].  This range overlaps with the claimed range of 2 to 1,000 g/m2, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Claims 3–5 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1 in further view of Arora et al., US 2008/0070463 A1.
Regarding claim 3, Kohli discloses a filter media, which reads on the claimed “filter media.”  See Kohli [0019].  
The filter media comprises a nanoweb layer, which reads on the “fine fiber layer.”  See Kohli [0019].  The nanoweb layer comprises a plurality of nanofibers produced by electrospinning.  Id. at [0043].  The nanofibers are spun from a polyamide.  Id. at [0017].  The reference says that polyamide 11 is a suitable polymer for forming the nanofibers.  Id. at [0027].
Kohli differs from claim 3 because it is unclear if the electrospun nanofibers are manufactured from polyamide 11.  This is because [0027] says that polyamide 11 is a suitable polymer for electroblowing the nanofiber webs.  
But polyamide 11 is a suitable material for manufacturing the nanoweb, because [0027] says that polyamide 11 can be used to make the nanofibers.  And electrospinning is a suitable technique for making the nanofibers because [0043] says that the nanofibers can be produced by electrospinning.
Havel discloses a method of electrospinning nanofibers of polyamide-11.  See Havel [0002], [0017].  The nanofibers can be used in filters.  Id. at [0005].
It would have been obvious to use the method disclosed in Havel to electrospin the nanofibers in Kohli from polyamide 11.  This is because Kohli teaches that the nanofibers can be electrospun with polyamide 11 being a suitable material for the nanofibers.  And Havel teaches a method for electrospinning polyamide-11 nanofibers with the fibers being useful for filtration.   
Kohli also differs from claim 3 because it fails to disclose the solidity of the nanoweb.
But it would have been obvious to use routine experimentation to determine the optimal solidity of the nanoweb in Kohli.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  This is because Arora teaches that solidity for electrospun nanowebs used for filtration is a result effective variable as solidity affects the strength of the nanofiber web and its resistance to fluid flow.  See Arora [0005]–[0006].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a solidity between 10 and 80, because Arora teaches that electrospun nanowebs conventionally have a solidity between 10 and 20%, but that the method of Arora can produce an electrospun nanofiber web with a solidity between 10 and 80%.  Id. at [0006], [0041], [0046].   
Regarding claims 4, 5 and 36, Kohli in view of Havel teaches the limitations of claim 1, as explained above.
The prior art differs from claims 4 and 5 because Kohli does not disclose the mean pore diameter or maximum pore diameter of the nanoweb.
But Arora disclsoes an electrospun nanoweb used for filtration with a mean flow pore size between 0.01 and 5 microns, and a maximum pore size between 0.1 and 15 microns.  See Arora [0045]. 
It would have been obvious for the mean flow pore size of the nanoweb in Kohli to range between 0.01 and 5 microns, with the maximum pore size ranging from 0.1 to 15 microns, because these dimensions are suitable for electrospun nanowebs used for filtration.  The prior art range of a mean flow pore size between 0.01 and 5 microns overlaps with the claim 4 range of 0.1 to 1.5 microns and the claim 36 range of 0.05 to 200 microns, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The prior art range of a maximum pore diameter between 0.1 and 15 microns overlaps with the claim 5 range of 1 to 10 microns, also establishing a prima facie case of obviousness.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1 in further view of Webb et al., US 2006/0242933 A1.
Claim 27 describes a hydraulic filtration component comprising the filter media as in claim 1.  Claim 28 describes a fuel filtration component comprising a filter media as in claim 1.
Kohli teaches that its filter media is used to remove solids from fluid streams, for example industrial gas streams.  Kohli [0002].  These industrial gases include hot, particle-laden gas streams.  Id. at [0025].
The reference differs from claims 27 and 28 because it does not disclose the filter media being used to filter hydraulic fluid or fuel.
But Webb teaches that filter media, which are useful for filtering hot gases, are also suitable for filtering particles from fuel, lubricant hydraulic streams as well.  Webb [0060].  The filter media is packaged in a panel, cartridge or other format for this purpose.  Id. at [0042].  
Therefore, it would have been obvious to use Kohli’s filter media with a hydraulic or fuel filtration component, because this filter media is useful for purifying hot industrial gases, and these types of filter media are commonly used for filtering fuel and hydraulic fluid as well as gas.  
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1 in further view of Jaganathan et al., US 2018/0169551 A1.
Claim 30 describes a HEPA filtration component comprising a filter media as in claim 1.  Claim 33 requires for the filter media of claim 1, the filter media has a micron rating for beta efficiency between 0.1 to 30 microns.  Beta efficiency describes the minimum particle size for achieving a particular efficiency.
Kohli’s nanoweb layer is manufactured from electrospun polyamide (i.e., nylon) fibers.  Kohli [0027], [0043].  The nanoweb layer also has a basis weight between 0.1 and 90 gsm, with an average fiber diameter between 50 and 1,000 nm.  Id. [0020], [0025].
Kohli, however, fails to teach that the filter media is used as a HEPA filtration component.
But Jaganathan discloses a filter media which is useful for HEPA applications.  Jaganathan [0245].  The filter media comprises a pre-filter layer, a main filter layer and a support layer.  Id.  The main filter layer comprises electrospun nylon fibers with an average diameter between 40 and 300 nm.  Id.  The main filter layer also has a basis weight between 0.01 to 5 gsm.  Id. 
HEPA indicates that the filter has a removal efficiency of 99.9% of in the 0.3 micron particle range.  See e.g., Nonni et al., US 2018/0021710 (“Nonni”) [0005].  A person of ordinary skill in the art would understand that the main filter layer is the layer that provides HEPA efficiency capability, because the pre-filter layer and the support layer will remove larger particles.  
Therefore, because Kohli’s nanoweb layer has a very similar structure to Jaganathan’s main filter layer, it would have been obvious for this nanoweb layer to have HEPA capabilities.  As such, it would have been obvious to use its filter media in a HEPA component. 
When Kohli’s filter media is used in a HEPA component, its beta efficiency would be 0.3 microns, which is within the claimed range of 0.1 to 30 microns.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1, alone, or in view of Swaminathan et al., US 2016/0361674 A1.
Claim 34 requires for the filter media of claim 1, the filter media has a fuel-water separation efficiency between 20 to 99.9%.  Claim 35 requires for the filter media of claim 1, the filter media has an average fuel efficiency between 10 to 100%.  
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”  MPEP 2112.01.
Here, the filter media described in Kohli has the same structure as the filter media of claim 1, for the reasons stated in the rejection of claim 1 above.  Therefore, Kohli’s filter media is presumed to exhibit the claimed fuel-water separation efficiency and the fuel efficiency values.
Additionally, as noted Kohli’s filter media is used to filter fluids, such as industrial gases.  Kohli [0002].  Swaminathan teaches that similar filter materials can be used for other applications, such as fluid/water separation for fuel filter media.  Swaminathan [0003], [0021].  Swaminathan also teaches that the design of the filter media can be altered to increase the fuel/water separation efficiency.  Id.  These changes include adding a polymeric staple fiber layer to the filter media.  Id.  
It would have been obvious to use Kohli’s filter media to filter fluids such as fuel, filter media with similar structures are useful for filtering fuel and industrial gases.  It would have been obvious to increase the fuel/water separation efficiency and the fuel efficiency of the filter media, depending on the desired application, by modifying the filter media to include a polymeric staple fiber layer, because Swaminathan teaches that this is commonly done for this purpose.  Swaminathan [0021].
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1 in further view of Walls et al., US 2011/0174158 A1.
Regarding claim 38, Kohli in view of Havel teaches the limitations of claim 1, as explained above.
The prior art differs from claim 38 because Kohli fails to disclose the thickness of the filter media.
But Walls teaches that the thickness of a filter medium comprising electrospun nanofibers is a result effective variable because it affects pressure drop.  See Walls [0096].  
It would have been obvious to use routine experimentation to determine the optimal thickness of the filter media in Kohli, to optimize the pressure drop across the filter media.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of an overall thickness between 0.03 to 30 mm, because Walls teaches that the thickness of the nanofiber mat ranges from 0.25 to 500 microns, which coverts to 0.00025 to 0.5 mm.  See Walls [0115]. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al., US 2009/0255226 A1 in view of Havel et al., US 2009/0042029 A1 in further view of Sealey et al., US 2011/0147320 A1.
Regarding claim 40, Kohli in view of Havel teaches the limitations of claim 1, as explained above.
The prior art differs from claim 40, because it does not disclose the surface area of the filter media in Kohli.
But it would have been obvious to use routine experimentation to determine the optimal surface area for the filter media in Kohli, because Sealey teaches that the surface area of filter media is commonly varied depending on the particular application and method of use.  See Sealey [0084].  The filter media in Sealey has a surface area between 0.1 to 1.8 m2/g.  Id.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success in formulating Kohli’s filter media to have a BET surface area within the claimed range of 0.01 to 400 m2/g.
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 10, 27–29, 31, 32, 34, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Kohli et al., US 2009/0255226 A1.
Regarding claim 1, Havel discloses a mat of electrospun nanofibers of polyamide-11.  See Havel Fig. 1, [0017].  It would have been obvious to use the material in Fig. 1 in a filter media, because Havel says that polyamide-11 is suitable for use in filter applications.  Id. at [0005].  The nanofiber mat seen in Fig. 1 reads on the “fine fiber layer” because it is a layer of nanofibers.  

    PNG
    media_image1.png
    774
    1027
    media_image1.png
    Greyscale

Havel differs from claim 1 because it does not disclose a support layer adjacent to the nanofiber mat illustrated in Fig. 1.
But Kohli discloses a filter media comprising an electrospun or electroblown nanoweb layer of polyamide fibers that is bonded to a substrate.  See Kohli [0019], [0045].  The substrate is beneficial because it improves the strength of the filter media.  Id.
When the nanofiber mat of Havel is used for filtration, it would have been obvious for the nanofiber mat to be attached to the substrate in Kohli to improve the strength of the filter.
Regarding claim 2, Havel discloses a mat of electrospun nanofibers of polyamide-11.  See Havel Fig. 1, [0017].  It would have been obvious to use the material in Fig. 1 in a filter media, because Havel says that polyamide-11 is suitable for use in filter applications.  Id. at [0005].  The nanofiber mat seen in Fig. 1 reads on the “fine fiber layer” because it is a layer of nanofibers.  The nanofibers have a “cross-sectional dimension” (i.e., a diameter) between 5 and 100 nm.  Id. at [0043]. This is within the claimed range of 10 nm to 1.5 microns.  
Havel differs from claim 2 because it does not disclose a support layer adjacent to the nanofiber mat illustrated in Fig. 1.

    PNG
    media_image1.png
    774
    1027
    media_image1.png
    Greyscale

But Kohli discloses a filter media comprising an electrospun or electroblown nanoweb layer of polyamide fibers that is bonded to a substrate.  See Kohli [0019], [0045].  The substrate is beneficial because it improves the strength of the filter media.  Id.
When the nanofiber mat of Havel is used for filtration, it would have been obvious for the nanofiber mat to be attached to the substrate in Kohli to improve the strength of the filter.
Regarding claim 6, the nanofiber mat in Havel is hydrophobic because it is made from polyamide-11, which the disclosure admits is hydrophobic.  See Spec. p. 63, ll. 20–22 (“polyamide 11 fibers are generally moisture resistant and hydrophobic”).
Regarding claim 10, the substrate in Kohli can be manufactured from cellulosic fibers, synthetic fibers, glass fibers and mixtures thereof.  See Kohli [0034].
Regarding claims 27–29, the filter application that uses the filter generated by modifying Havel in view of Kohli is a “filtration component.”  The preamble limitations describing the filtration component as being a “hydraulic filtration component,” a “fuel filtration component” or a “heating ventilation and air conditioning (HVAC) filtration component” fail to patentably distinguish over the prior art, because the limitations describe the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
Regarding claim 31, Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claim 31, because it does not disclose the pressure drop across the filter media that is produced by combining Havel and Kohli.
But Kohli teaches that its filter media has a pressure drop ranging from 248 to 330 Pa, which converts to 0.248 to 0.330 kPa.  See Kohli [0063].  
It would have been obvious for the filter media that is produced by combining Havel and Kohli to have a pressure drop ranging from 0.248 to 0.330 kPa, because this pressure drop is suitable for filters utilizing electrospun nanofibers.  The prior art range of 0.248 to 0.330 kPa is within the claimed range of 0.05 to 80 kPa.
Regarding claim 32, Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claim 32, because the prior art does not disclose the permeability of the filter media when the nanofiber mat of Havel is used for filtration.
But, as noted, the nanofiber mat in Havel comprises electrospun polyamide-11 nanofibers, which are attached to the substrate of Kohli.  The filter media in Kohli comprises an electrospun or electroblown nanoweb layer of polyamide fibers attached to the substrate layer.  See Kohli [0017].  The filter media in Kohli has a permeability of 39.4 to 69.2 L/dm2, which coverts to 1.39 to 2.44 CFM.  Id. at [0050], [0063].
It would have been obvious for the filter media of Havel in view of Kohli to have a permeability of 1.39 to 2.44 CFM, because this is a suitable permeability for similar filter materials.  The prior art range of 1.39 to 2.44 CFM is within the claimed range of 0.1 to 300 CFM.  
Regarding claims 34 and 35, the filter media produced by Havel in view of Kohli is presumed to have the claimed fuel-water separation efficiency, and fuel efficiency, because it has the same structure as the filter media claimed.  See MPEP 2112.01(I) (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent).
Regarding claim 39, Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claim 39 because it fails to disclose the basis weight of the filter media.
But Kohli teaches that its filter media has a basis weight ranging from 0.1 to 90 g/m2.  See Kohli [0025].  The filter media in Kohli comprises a nanoweb layer of electrospun or electroblown polyamide nanofibers attached to a substrate layer.  The filter media of Havel in view of Kohli comprises the electrospun polyamide nanofiber mat of Havel attached to the substrate of Kohli.  Therefore, it would have been obvious for the filter media of Havel in view of Kohli to have the basis weight of the filter media in Kohli, because the filter media of Havel in view of Kohli is similar to the filter media of Kohli.
While the prior art range of 0.1 to 90 g/m2  is not identical to the claimed range of 2 to 1,000 g/m2, it overlaps with the claimed range, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Arora et al., US 2008/0070463 A1.
Regarding claim 3, Havel discloses a discloses a mat of electrospun nanofibers of polyamide-11.  See Havel Fig. 1, [0017].  It would have been obvious to use the material in Fig. 1 in a filter media, because Havel says that polyamide-11 is suitable for use in filter applications.  Id. at [0005].  The nanofiber mat seen in Fig. 1 reads on the “fine fiber layer.”
Havel also differs from claim 3 because it fails to disclose the solidity of the nanofiber mat in Fig. 1.
But it would have been obvious to use routine experimentation to determine the optimal solidity of the nanofiber web in Havel.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  This is because Arora teaches that solidity for electrospun nanowebs used for filtration is a result effective variable as solidity affects the strength of the nanofiber web and its resistance to fluid flow.  See Arora [0005]–[0006].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a solidity between 10 and 80, because Arora teaches that electrospun nanowebs conventionally have a solidity between 10 and 20%, but that the method of Arora can produce an electrospun nanofiber web with a solidity between 10 and 80%.  Id. at [0006], [0041], [0046].  
Claims 4, 5 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Kohli et al., US 2009/0255226 A1 in further view of Arora et al., US 2008/0070463 A1.
Regarding claims 4, 5 and 36, Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claims 4, 5 and 36 because Havel does not disclose the mean pore diameter or maximum pore diameter of the nanofiber mat.
But Arora disclsoes an electrospun nanoweb used for filtration with a mean flow pore size between 0.01 and 5 microns, and a maximum pore size between 0.1 and 15 microns.  See Arora [0045]. 
It would have been obvious for the mean flow pore size of the nanofiber mat in Havel to range between 0.01 and 5 microns, with the maximum pore size ranging from 0.1 to 15 microns, because these dimensions are suitable for electrospun nanowebs used for filtration.  The prior art range of a mean flow pore size between 0.01 and 5 microns overlaps with the claim 4 range of 0.1 to 1.5 microns and the claim 36 range of 0.05 to 200 microns, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The prior art range of a maximum pore diameter between 0.1 and 15 microns overlaps with the claim 5 range of 1 to 10 microns, also establishing a prima facie case of obviousness.
 Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Kohli et al., US 2009/0255226 A1 in further view of Jaganathan et al., US 2018/0169551 A1.
Regarding claims 30 and 33, Havel modified in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claims 30 and 31 because it does not disclose the filter media being used in a HEPA application, and does not disclose the beta efficiency of the filter media.  
But Jaganathan disclose a filter media which is useful for HEPA applications.  See Jaganathan [0245].  The filter media comprises a main filter layer that comprises electrospun nylon fibers with an average fiber diameter between 40 and 300 nm.  Id.
Because the nanofiber mat in Havel has a very similar structure to the main filter layer in Jaganathan—as they both comprise electrospun fibers with similar diameters (5 to 100 nm for Havel; 40 to 300 nm for Jaganathan)—it would have been obvious for the nanofiber mat in Havel to have HEPA capabilities.  Therefore, it would have been obvious to use the filter media of Havel in view of Kohli in a HEPA component.
When the filter media is used in a HEPA component, its beta efficiency would be 0.3 microns, because a HEPA rated filter has a removal efficiency of 99.9% for 0.3 micron particles.  See Nonni et al., US 2018/0021710 [0005].
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Kohli et al., US 2009/0255226 A1 in further view of Walls et al., US 2011/0174158 A1.
Regarding claim 38, Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claim 38 because it fails to disclose the thickness of the filter media.
But Walls teaches that the thickness of a filter medium comprising electrospun nanofibers is a result effective variable because it affects pressure drop.  See Walls [0096].  
It would have been obvious to use routine experimentation to determine the optimal thickness of the filter media in Havel in view of Kohli, to optimize the pressure drop across the filter media.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of an overall thickness between 0.03 to 30 mm, because Walls teaches that the thickness of the nanofiber mat ranges from 0.25 to 500 microns, which coverts to 0.00025 to 0.5 mm.  See Walls [0115]. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Havel et al., US 2009/0042029 A1 in view of Kohli et al., US 2009/0255226 A1 in further view of Sealey et al., US 2011/0147320 A1. 
Regarding claim 40, the Havel in view of Kohli teaches the limitations of claim 1, as explained above.
The prior art differs from claim 40, because it does not disclose the surface area of the filter media produced by the combination of Havel and Kohli.
But it would have been obvious to use routine experimentation to determine the optimal surface area for the prior art filter media, because Sealey teaches that the surface area of filter media is commonly varied depending on the particular application and method of use.  See Sealey [0084].  The filter media in Sealey has a surface area between 0.1 to 1.8 m2/g.  Id.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success in formulating the prior art filter media to have a BET surface area within the claimed range of 0.01 to 400 m2/g.
Response to Arguments
The Examiner has updated the rejection to address the arguments made by the Applicant.  Therefore, the Applicant’s arguments are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al., US 2018/0022920 A1 disclsoes a nonwoven material comprising electrospun polyamide 11 nanofibers that can be used in a bag filter.  See Nakai [0013], [0021], [0053].  
Aksay et al., US 2012/0244333 A1 discloses a nonwoven fabric comprising electrospun polyamide 11 nanofibers that can be used as a filter.  See Aksay [0008], [0017], [0040], [0049]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776


/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776